J-S64028-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONALD MINES                               :
                                               :
                       Appellant               :   No. 1689 EDA 2017

                   Appeal from the PCRA Order April 17, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0005941-2013


BEFORE: BOWES, J., OLSON, J., and KUNSELMAN, J.

MEMORANDUM BY OLSON, J.:                            FILED NOVEMBER 09, 2018

        Appellant, Donald Mines, appeals pro se from the April 17, 2017 order

dismissing his first petition filed pursuant to the Post-Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On April 16 and 17, 2013, Philadelphia police observed Appellant selling

drugs to several individuals at a residence, including an undercover police

officer. Police obtained a search warrant and searched the residence. They

found a handgun with an obliterated serial number. Appellant was released

on bail and fled before the second day of trial. He was tried in absentia and

convicted of possession with intent to deliver a controlled substance, 1


____________________________________________


1   35 P.S. § 780-113(a)(30).
J-S64028-18


conspiracy to possess with intent to deliver a controlled substance,2

possession of a firearm by a prohibited person,3 and possessing a firearm with

an altered serial number.4         On March 18, 2016, the trial court sentenced

Appellant, in absentia, to an aggregate term of 15 to 40 years’ imprisonment.

Appellant was not apprehended until after the time for appealing his judgment

of sentence had expired and his trial counsel did not file a post-sentence

motion or notice of appeal on his behalf.

        On November 1, 2016, Appellant filed a pro se PCRA petition. Counsel

was appointed.       Counsel moved to withdraw and filed a no-merit letter

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). The

PCRA court issued notice of its intent to dismiss Appellant’s petition without

an evidentiary hearing and Appellant filed a response thereto.             See

Pa.R.Crim.P. 907. On April 17, 2017, the PCRA court granted counsel’s motion

to withdraw and dismissed Appellant’s PCRA petition.         This timely appeal

followed.5


____________________________________________


2   18 Pa.C.S.A. § 903, 35 P.S. § 780-113(a)(30).

3   18 Pa.C.S.A. § 6105(a)(1).

4   18 Pa.C.S.A. § 6110.2(a).

5The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b).



                                           -2-
J-S64028-18


       Appellant presents one issue for our review:

       Did the [PCRA c]ourt err in dismissing [Appellant’s petition]
       without a hearing when [Appellant did] not lose the entitlement to
       appellate [review while a fugitive from justice]?

Appellant’s Brief at 4.

       In his lone issue, Appellant argues that his trial counsel was ineffective

for failing to file a notice of appeal.6 “When reviewing the denial of a PCRA

petition, our standard of review is limited to examining whether the PCRA

court’s determination is supported by evidence of record and whether it is free

of legal error.” Commonwealth v. Jordan, 182 A.3d 1046, 1049 (Pa. Super.

2018) (citation omitted). Appellant’s lone issue relates to his trial counsel’s

alleged ineffectiveness.

       “[T]he Sixth Amendment to the United States Constitution and Article I,

[Section] 9 of the Pennsylvania Constitution, [entitle a defendant] to effective

counsel. This right is violated where counsel’s performance so undermined

the truth-determining process that no reliable adjudication of guilt or

innocence could have taken place.” Commonwealth v. Simpson, 112 A.3d


____________________________________________


6 In the argument section of his brief, Appellant also argues that trial counsel
was ineffective for failing to file a suppression motion. This argument is
waived. See Pa.R.A.P. 2116(a) (“No question will be considered unless it is
stated in the statement of questions involved or is fairly suggested thereby.”).
Moreover, even if Appellant preserved that issue he would not be entitled to
relief. An undercover police officer purchased narcotics from an occupant of
the residence. See Commonwealth’s Exhibit 11, at 2. Hence, there was
probable cause for the search warrant and Appellant’s underlying claim lacks
arguable merit.


                                           -3-
J-S64028-18


1194, 1197 (Pa. 2015) (cleaned up).       “Counsel is presumed to have been

effective.” Commonwealth v. Andrews, 158 A.3d 1260, 1263 (Pa. Super.

2017). To prevail on an ineffective assistance of counsel claim, a “petitioner

must plead and prove that: “(1) his underlying claim is of arguable merit; (2)

the particular course of conduct pursued by counsel did not have some

reasonable basis designed to effectuate his interests; and, (3) but for

counsel’s ineffectiveness, there is a reasonable probability that the outcome

of the challenged proceeding would have been different.” Commonwealth

v. Johnson, 179 A.3d 1153, 1158 (Pa. Super. 2018) (citation omitted). “A

petitioner’s failure to satisfy any prong of this test is fatal to the claim.”

Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa. 2018) (citation

omitted).

      Appellant failed to satisfy the third prong of the test for ineffective

assistance of counsel, i.e., that he would have been entitled to appellate

review if his trial counsel had filed a notice of appeal. This Court has held that

when a defendant’s counsel files a timely notice of appeal, but the defendant

is a fugitive from justice for the entirety of the 30-day appeal period, the

defendant forfeits his right to appellate review of the judgment of sentence.

Commonwealth v. Doty, 997 A.2d 1184, 1186–1189 (Pa. Super. 2010).

Appellant was a fugitive from justice for the entire 30-day appeal period.

Hence, even if his trial counsel had filed a timely notice of appeal he would




                                      -4-
J-S64028-18


not have been entitled to appellate review of his judgment of sentence. 7

Accordingly, the PCRA court properly dismissed Appellant’s PCRA petition

without an evidentiary hearing.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/18




____________________________________________


7 Appellant also states in a conclusory manner that trial counsel was ineffective
for failing to file a post-sentence motion. He fails to explain, however, what
relief counsel should have sought in the post-sentence motion or why he would
have been entitled to relief. Hence, this argument is waived. See Pa.R.A.P.
2119(a). Moreover, even if Appellant had preserved this issue he would not
be entitled to relief. See Commonwealth v. Kindler, 722 A.2d 143, 147
(Pa. 1998) (citation omitted) (dismissal of a post-sentence motion is
appropriate when a defendant is a fugitive from justice).

                                           -5-